As filed with the Securities and Exchange Commission on February 14, 2011 Registration No.333-148854 SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Post-Effective Amendment No. 7 to FormS-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Hines Real Estate Investment Trust, Inc. (Exact name of registrant as specified in governing instruments) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Address, including zip code, and telephone number, including, area code, of principal executive offices) Charles N. Hazen 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (888)220-6121 (Name and address, including zip code, and telephone number, including area code, of agent for service) With a copy to: Judith D. Fryer, Esq. Greenberg Traurig, LLP 200 Park Avenue New York, New York 10166 (212) 801-9200 Approximate date of commencement ofproposed sale to the public:as soon as practicable after this registration statement becomes effective. If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule434, check the following box.o Deregistration of Securities On December 31, 2010, the third public offering of common stock (the “Offering”) of Hines Real Estate Investment Trust, Inc. (the “Registrant”) covered by the registration statement on Form S-11 (File No. 333-148854, the “Registration Statement”) expired. Pursuant to the Registration Statement, which was declared effective on July 1, 2008, the Registrant offered up to $3,000,000,000 in shares of common stock on a best efforts basis and $500,000,000 in shares of common stock to be issued under the Registrant’s dividend reinvestment plan. In accordance with the Registrant’s undertaking pursuant to Item 512(a)(3) of Regulation S-K, the Registrant is filing this Post-Effective Amendment No. 7 to the Registration Statement to remove from registration all shares of its common stock that were registered hereunder but remained unsold at the expiration of the Offering. As of the expiration of the Offering, the Registrant had received gross offering proceeds of $506.9 million pursuant to the Offering, including $119.2 million relating to shares sold under the Registrant’s dividend reinvestment plan. By filing this Post-Effective Amendment No. 7 to the Registration Statement, the Registrant removes from registration $2,993.1 million in shares that were registered under the Registration Statement and remained unsold at the expiration of the Offering. SIGNATURES Pursuant to the requirements of the Securities Act, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-11 and has duly caused this amendment to the registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Houston, state of Texas on February 14, 2011. Hines Real Estate Investment Trust, Inc. By:/s/ Charles N. Hazen Charles N. Hazen President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this amendment to the registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date * Chairman of the Board of Directors February 14, 2011 Jeffrey C. Hines /s/ Charles N. Hazen President and Chief Executive Officer February 14, 2011 Charles N. Hazen * Chief Financial Officer February 14, 2011 Sherri W. Schugart /s/ Frank R. Apollo Senior Vice President — Finance; Treasurer and Secretary February 14, 2011 Frank R. Apollo * Chief Accounting Officer February 14, 2011 Ryan T. Sims * Director February 14, 2011 Charles M. Baughn * Director February 14, 2011 Thomas A. Hassard * Director February 14, 2011 C. Hastings Johnson /s/ Lee A. Lahourcade Director February 14, 2011 Lee A. Lahourcade * Director February 14, 2011 Stanley D. Levy * Director February 14, 2011 Paul B. Murphy Jr. * /s/ Frank R. Apollo Frank R. Apollo Attorney-in-fact
